 

EXHIBIT 10tt.

 

LOJACK CORPORATION

LoJack Corporation 2003 Stock Incentive Plan

Stock Option Agreement

 

This Stock Option Agreement and the preceding Certificate of Stock Option Grant
(“Version 1”) (the “Certificate” and together with this document, the “Option
Agreement”) made as of the date stated on the Certificate (the “Grant Date”) by
and between LoJack Corporation, a Massachusetts corporation (the “Company”), and
the Optionee.

 

WITNESSETH THAT:

 

WHEREAS, the Company has instituted the LoJack Corporation 2003 Stock Incentive
Plan (the “Plan”); and

 

WHEREAS, the Stock Incentive Plan Subcommittee of the Compensation Committee
(the “Committee”) has authorized the grant of a stock option upon the terms and
conditions set forth below and pursuant to the Plan, a copy of which is attached
hereto and incorporated herein;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained and for other good and valuable consideration the
receipt and adequacy of which are hereby acknowledged, the Company and the
Optionee agree as follows.

 

1. Grant. Subject to the terms of the Plan and this Option Agreement, the
Company hereby grants to the Optionee a stock option (the “Option”) to purchase
from the Company the amount of Common Stock (“Stock”) shown on the Certificate
under “Option to Purchase.” If so provided in the “Type of Option” shown on the
Certificate, this Option is intended to constitute an incentive stock option and
to qualify for special federal income tax treatment under Section 422 of the
Code.

 

2. Grant Price. This Option may be exercised at the “Grant Price” per share
shown on the Certificate, subject to adjustment as provided herein and in the
Plan.

 

3. Term and Exercisability of Option. This Option shall expire on the “Grant
Expiration Date” shown on the Certificate, unless the Option expires earlier
pursuant to this Section 3 or any provision of the Plan. At any time before its
expiration, this Option may be exercised to the extent vested, as shown on the
Certificate, provided that:

 

(a) at the time of exercise the Optionee is not in violation of any Employee
Confidentiality and Non-Competition Agreement with the Company;

 

(b) the Optionee’s employment, contractual or other service relationship with
the Company (“Relationship”) must be in effect on a given date in order for any
scheduled increment in vesting, as set forth in the “Vesting Schedule” on the
Certificate, to become effective; and

 

(c) except as otherwise provided in the Plan, this Option may not be exercised
after the ninetieth (90th) day following the date of termination of the
Relationship between the



--------------------------------------------------------------------------------

Optionee and the Company, except that if the Relationship terminates by reason
of the Optionee’s death or total and permanent disability (as determined by the
Board on the basis of medical advice satisfactory to it), the unexercised
portion of the Option that is otherwise exercisable on the date of termination
of the Relationship shall remain exercisable thereafter for one (1) year.

 

For purposes of this Section 3, the term “Company” refers to the Company and all
Subsidiaries.

 

4. Method of Exercise. Prior to its expiration and to the extent that the right
to purchase shares of Stock has vested hereunder, this Option may be exercised
from time to time by notice acceptable to the Company stating the number of
shares with respect to which this Option is being exercised and accompanied by
payment of the option price by certified or bank check or money order or, with
the approval of the Committee, as otherwise provided in Section 5(c) of the
Plan. The Company, or the Committee, may from time to time designate one or more
forms or methods of providing notice of the exercise of an Option and in that
event the Optionee agrees to utilize such form or method. As soon as practicable
after its receipt of such notice, the Company shall, without transfer or issue
tax to the Optionee (or other person entitled to exercise this Option), deliver
to the Optionee (or other person entitled to exercise this Option), at the
principal executive offices of the Company or such other place as shall be
mutually acceptable, a stock certificate or certificates for such shares out of
theretofore authorized but unissued shares or reacquired shares of its Stock as
the Company may elect; provided, however, that the time of such delivery may be
postponed by the Company for such period as may be required for it with
reasonable diligence to comply with any applicable requirements of law. If the
Optionee (or other person entitled to exercise this Option) fails to pay for and
accept delivery of all of the shares specified in such notice upon tender of
delivery thereof, his right to exercise this Option with respect to such shares
not paid for may be terminated by the Company.

 

5. Withholding Taxes. The Optionee hereby agrees, as a condition to any exercise
of this Option, to provide to the Company an amount sufficient to satisfy the
Company’s obligation to withhold federal, state, local and other taxes arising
by reason of such exercise (the “Withholding Amount”), if any, by (a)
authorizing the Company and/or any Subsidiary to withhold the Withholding Amount
from his cash compensation or (b) remitting the Withholding Amount to the
Company in cash; provided, however, that to the extent that the Withholding
Amount is not provided by one or a combination of such methods, the Company may
at its election withhold from the Stock that would otherwise be delivered upon
exercise of this Option that number of shares having a Fair Market Value on the
date of exercise sufficient to eliminate any deficiency in the Withholding
Amount; and provided, further, that the Fair Market Value of Stock withheld
shall not exceed an amount in excess of the minimum required withholding.

 

6. Non-assignability of Option. During the life of the Optionee, this Option
shall be exercisable only by him, by a conservator or guardian duly appointed
for him by reason of the Optionee’s incapacity or by the person appointed by the
Optionee in a durable power of attorney acceptable to the Company’s counsel.
This Option shall not be assignable or transferable by the Optionee except by
will or by the laws of descent and distribution or as permitted by the Committee
in its discretion pursuant to the third sentence of Section 5(i) or Section 6 of
the Plan.

 

7. Compliance with Securities Act; Lock-Up Agreement. The Company shall not be
obligated to sell or issue any shares of Stock or other securities pursuant to
the exercise of this Option unless the shares of Stock or other securities with
respect to which this Option is being exercised are at that time effectively
registered or exempt from registration under the Securities Act and applicable
state

 



--------------------------------------------------------------------------------

securities laws. In the event shares or other securities shall be issued that
shall not be so registered, the Optionee hereby represents, warrants and agrees
that he will receive such shares or other securities for investment and not with
a view to their resale or distribution, and will execute an appropriate
investment letter satisfactory to the Company and its counsel. The Optionee
further hereby agrees that as a condition to the purchase of shares upon
exercise of this Option, he will execute an agreement in a form acceptable to
the Company to the effect that the shares shall be subject to any underwriter’s
lock-up agreement in connection with a public offering of any securities of the
Company that may from time to time apply to shares held by officers and
employees of the Company, and such agreement or a successor agreement must be in
full force and effect.

 

8. Legends. The Optionee hereby acknowledges that the stock certificate or
certificates evidencing shares of Stock or other securities issued pursuant to
any exercise of this Option may bear a legend setting forth the restrictions on
their transferability described in Section 7 hereof, if such restrictions are
then in effect.

 

9. Rights as Stockholder. The Optionee shall have no rights as a stockholder
with respect to any shares covered by this Option until the date of issuance of
a stock certificate to him for such shares. No adjustment shall be made for
dividends or other rights for which the record date is prior to the date such
stock certificate is issued.

 

10. Termination or Amendment of Plan. The Board may terminate or amend the Plan
at any time. No such termination or amendment will affect rights and obligations
under this Option, to the extent it is then in effect and unexercised.

 

11. Effect Upon Employment and Performance of Services. Nothing in this Option
or the Plan shall be construed to impose any obligation upon the Company or any
Subsidiary to employ or utilize the services of the Optionee or to retain the
Optionee in its employ or to engage or retain the services of the Optionee.

 

12. Time for Acceptance. Unless the Optionee shall evidence his acceptance of
this Option by electronic or other execution of the Certificate within thirty
(30) days after its delivery to him, the Option shall be null and void.

 

13. Notice of Disqualifying Disposition. If the Option is designated under “Type
of Option” as an ISO, the Optionee agrees to notify the Company promptly in the
event that he sells, transfers, exchanges or otherwise disposes of any shares of
Stock issued upon exercise of the Option before the later of (a) the second
anniversary of the date of grant of the Option and (b) the first anniversary of
the date the shares were issued upon his exercise of the Option.

 

14. Right of Repayment. In the event that the Optionee accepts employment with
or provides services for a competitor of the Company within two (2) years after
the date of exercise of this Option or any portion of it, the Optionee shall pay
to the Company an amount equal to the excess of the Fair Market Value of the
Stock as of the date of exercise over the price paid for such shares; provided,
however, that the Committee in its discretion may release the Optionee from the
requirement to make such payment, if the Committee determines that the
Optionee’s acceptance of such employment or performance of such services is not
inimical to the best interests of the Company. The Company may deduct the amount
of payment due under the preceding sentence from any compensation or other
amount payable by the Company to the Optionee. For purposes of this Section 14,
the term “Company” refers to the Company and all Subsidiaries.

 



--------------------------------------------------------------------------------

15. General Provisions.

 

(a) Amendment; Waivers. This Option Agreement, including the Plan, contains the
full and complete understanding and agreement of the parties hereto as to the
subject matter hereof, and except as otherwise permitted by the express terms of
the Plan and this Option Agreement, it may not be modified or amended nor may
any provision hereof be waived without a further written agreement duly signed
by each of the parties; provided, however, that a modification or amendment that
does not materially diminish the rights of the Optionee hereunder, as they may
exist immediately before the effective date of the modification or amendment,
shall be effective upon written notice of its provisions to the Optionee. The
waiver by either of the parties hereto of any provision hereof in any instance
shall not operate as a waiver of any other provision hereof or in any other
instance.

 

(b) Binding Effect. This Option Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective heirs, executors,
administrators, representatives, successors and assigns.

 

(c) Governing Law. This Option Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts, without regard to
the principles of conflicts of law.

 

(d) Construction. This Option Agreement is to be construed in accordance with
the terms of the Plan. In case of any conflict between the Plan and this Option
Agreement, the Plan shall control. The titles of the sections of this Option
Agreement and of the Plan are included for convenience only and shall not be
construed as modifying or affecting their provisions. The masculine gender shall
include both sexes; the singular shall include the plural and the plural the
singular unless the context otherwise requires. Capitalized terms not defined
herein shall have the meanings given to them in the Plan.

 

(e) Notices. Any notice in connection with this Option Agreement shall be deemed
to have been properly delivered if it is in writing and is delivered by hand or
facsimile or sent by registered mail, postage prepaid, to the party addressed as
follows, unless another address has been substituted by notice so given:

 

To the Optionee:

   To his last address provided to the Company

To the Company:

   LoJack Corporation      Westwood Executive Center      200 Lowder Brook Road,
Suite 1000      Westwood, MA 02090      Attn: Chief Financial Officer

Copy to:

   Sullivan & Worcester LLP      One Post Office Square      Boston, MA 02109  
   Attn: Thomas A. Wooters, Esquire

 

(f) Version Number. This document is Version 1 of the Stock Option Agreement.

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Option Agreement to be issued as
of the Grant Date set forth on Certificate.

 

LOJACK CORPORATION       Title:   Vice President and Chief Financial Officer

 